Citation Nr: 0628033	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-36 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, 
also claimed as secondary to service-connected bilateral knee 
disability.  

2.  Entitlement to an increased rating for postoperative 
dislocation and anterior cruciate ligament reconstruction of 
the right knee with instability, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased rating for postoperative 
dislocation of the right knee with degenerative changes, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an extension of a temporary 100 percent 
convalescent rating beyond August 31, 2002 under 38 C.F.R. 
§ 4.30.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1986.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from RO rating decisions in October 
2001 and April 2002.  

In February 2005, the veteran testified at a personal hearing 
in Washington, D.C., which was conducted by the undersigned 
Veterans Law Judge who has been designated to make the final 
disposition of this proceeding for VA.  A transcript of the 
hearing has been associated with the claims file.  

In May 2005, the Board remanded the case to the RO for 
additional development.  Also at that time, the Board 
promulgated a decision with regard to three issues involving 
claims of clear and unmistakable error in prior RO decisions.  
Following requested development of the four remanded issues 
presently before the Board, the case has been returned for 
further appellate consideration.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The medical evidence shows that the veteran's current 
back disability was first clinically manifest many years 
after his discharge from active service; his currently 
diagnosed degenerative joint and disc disease of the 
lumbosacral spine is not shown to be due to disease or injury 
in active service, or to the service-connected bilateral knee 
disabilities.

3.  The veteran's service-connected postoperative dislocation 
and anterior cruciate ligament reconstruction of the right 
knee with instability and degenerative changes is shown to be 
manifested by complaints of pain and giving way; clinical 
findings demonstrate X-ray evidence of arthritis of the knee 
joint, moderate instability of the knee joint, and limitation 
of motion (20 degrees of extension and 100 degrees of 
flexion) accompanied by pain.

4.  The March 3, 2002 right knee reconstructive surgery did 
not result in severe postoperative residuals or otherwise 
necessitate convalescence beyond August 31, 2002.


CONCLUSIONS OF LAW

1.  A back disability is not due to disease or injury that 
was incurred in or aggravated by service and did not 
proximately result from service-connected disability; nor may 
degenerative arthritis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  The criteria for the assignment of a rating in excess of 
20 percent for postoperative dislocation and anterior 
cruciate ligament reconstruction of the right knee with 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Code 5257 (2005).

3.  The criteria for the assignment of a 30 percent rating 
for postoperative dislocation of the right knee with 
degenerative changes have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5010, 5260, 5261 (2005).

4.  The criteria for a temporary 100 percent convalescent 
evaluation beyond August 31, 2002 have not been met.  38 
U.S.C.A. § 1155 (West  2002); 38 C.F.R. § 4.30 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claims decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO rating decisions in October 2001 and April 
2002.  As explained herein below, the VCAA notice complied 
with the requirements of the VCAA as interpreted by the Court 
in Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration, and the veteran was offered ample opportunity 
to present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate the claims.  

In the VCAA notice sent to the veteran in June 2005, the RO 
advised the veteran of what was required to prevail on his 
claims of entitlement to service connection for a back 
disability, increased ratings for right knee disabilities, 
and an extension of a temporary 100 percent rating beyond 
August 31, 2002 under 38 C.F.R. § 4.30; what specifically VA 
had done and would do to assist in the claims; and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also specifically requested the veteran to 
provide VA with any evidence or information that he may have 
in his possession pertaining to his appeal.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim for 
an increased rating, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at hearings at the RO before a local 
hearing officer in December 2001 and before the undersigned 
in February 2005.  The RO has obtained the veteran's VA 
medical treatment records.  The veteran himself has submitted 
private treatment records.  He has not identified any 
additionally available evidence for consideration in his 
appeal.  Further, VA has conducted necessary medical inquiry 
in an effort to substantiate the claims.  38 U.S.C.A.§ 
5103A(d).  The veteran was afforded a VA examination in 
September 2003, specifically to evaluate the nature and 
severity of the right knee disability, and a VA examination 
in January 2006, to evaluate the nature and etiology of the 
back disability.  There is no evidence to suggest that since 
the September 2003 examination the veteran's right knee 
condition has worsened in order to warrant another 
examination.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding to adjudicate the 
claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Service Connection

A.  Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Notwithstanding the above, service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.  With respect to 
secondary service connection, an analysis similar to Hickson, 
supra, applies.  There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

B.  Analysis

The veteran contends that he initially injured his back 
during service coincident with the injuries to his knees.  
Alternatively, he argues that his present back condition is 
also the result of an altered gait brought on by his service-
connected bilateral knee disability.  

A review of the service medical records indicates that there 
were no complaints, clinical findings, or diagnosis of a back 
disability in association with an incident whereby he 
sustained a hyperextension injury to his knees in September 
1985, when he was on the deck of his ship performing 
refueling operations and a "freak wave" hit his back, 
causing his lower legs to become entrapped by a probe 
connection.  After the veteran was evacuated off the ship and 
prior to surgical intervention on the right knee, a general 
medical examination indicated in September 1985 that his back 
was nontender.  A summary report dated on September 9, 1985 
(prior to surgical intervention of the knee) indicated that 
the veteran had also complained of severe pain in the pelvis 
at that time of his knee injury, and that initial assessments 
suggested a possible fracture of the pelvis; however, further 
examination, to include X-rays, excluded a pelvic fracture.  
There are no references to a chronic back disability during 
his period of service from November 1982 to September 1986.  
At the time of his separation physical examination in 
September 1986, his spine was clinically evaluated as normal.  

Post-service VA and private medical evidence shows that a low 
back disability was initially manifest many years after the 
veteran's discharge from service in September 1986.  
Beginning in 2000, VA and private medical reports indicate 
that the veteran was treated for low back pain.  At the VA, 
he was diagnosed with acute lumbar strain in September 2000 
and with lumbosacral strain in April 2001.  When seen at two 
different private orthopedic clinics in October 2000, he 
complained of chronic back pain.  He reported a history of 
his back giving out on him in 1994 (at which time he treated 
the pain with moist heat), and indicated his belief that his 
present back problems were indirectly related to bilateral 
knee problems.  His diagnosis was lumbar facet arthrosis, and 
he underwent physical therapy.  In December 2001, his low 
back pain complaints were evaluated by a private orthopedic 
surgeon.  X-rays of the lumbar spine were essentially normal.  
The assessment was lumbar strain with tight hamstrings and 
with no evidence of disk herniation.  Subsequent VA records 
show continuing treatment for low back pain.  In January 
2006, the veteran underwent a VA examination.  X-rays of the 
lumbosacral spine reportedly showed either no or minimal 
degenerative changes.  The diagnosis was degenerative disc 
disease/degenerative joint disease of the lumbosacral spine, 
with residuals.  
 
Thus, there is no dispute over the present existence of a 
lumbosacral spine disability.  However, as further addressed 
herein below, it cannot be said that there is competent 
evidence showing that his currently diagnosed degenerative 
joint and disc disease of the lumbosacral spine is related to 
service or to the service-incurred bilateral knee 
disabilities.  

The claims file contains both private and VA medical opinions 
addressing the etiology of the veteran's back disability.  In 
October 2000, W.B., M.D., a private physician at an 
orthopedic clinic indicated that the veteran was seen for 
evaluation of low back pain, which the veteran felt was 
indirectly related to a bilateral knee disability incurred in 
service (the veteran related to him the history of his knee 
injury during service).  The physician opined that "there is 
a very good chance and that it is reasonable to believe that 
[the veteran's] back problems are related to his knee 
problems."  In that regard, he noted that the veteran had a 
long period of altered gait on his knees.  

In December 2001, an orthopedic surgeon, M.B., M.D., 
indicated that the veteran presented for an evaluation of low 
back pain.  The veteran related that he initially injured his 
back during military service when he was hit by a wave and 
incurred additional injury to his knees.  In an addendum 
note, the physician indicated the following:  "Also with his 
difficulties with both his knee problems and the accident 
that he had back in '85 some of his back pain may be related 
to his change in gait secondary to the knee instability of 
the right knee.  Certainly this may have come from his 
initial injury back in '85.  It's hard to determine but there 
may be a relationship between his change in gait because of 
the instability of his right knee and also difficulties with 
both knees that he may be changing his gait and compensating.  
To change his mechanics of his gait it may cause lower back 
pain."  

Neither of these physicians had the benefit of review of the 
veteran's claims file, to include service medical records, in 
rendering their opinions.  Moreover, as the opinions were 
inconclusive, the veteran was afforded a comprehensive VA 
examination in January 2006.  The VA examiner reviewed the 
claims file, noting that there was no documentation of any 
back problems during service.  He also stated that he could 
not find evidence to support the contention that the back 
disability was related to the knee disability.  In such 
assessment, he indicated that he had reviewed the other 
physicians' comments, which he deemed speculative, in regard 
to a relationship between the back and knee disabilities.  In 
short, he opined that the veteran's current back condition 
was not caused by his military service or by his service-
connected knee problems.  

After carefully considering all the medical opinions and 
statements, the Board finds that the VA opinion is more 
persuasive and credible than the inconclusive opinions 
furnished by the private physicians in October 2000 and 
December 2001.  As noted, the VA examiner undertook a 
comprehensive review of the claims file, to include the 
private medical opinions, whereas the private physicians did 
not have the benefit of review of the claims file.  The 
conclusion of the VA examiner was based on the full review of 
historical evidence, whereas the opinions of the private 
physicians were based, at least in part, on the medical 
history furnished by the veteran himself.  That medical 
history, insofar as a back injury during service is 
concerned, is not substantiated by the service medical 
record.  In that regard, it is noted that the Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993); and Pond v. West, 12 Vet. App. 341 (1999).  In 
other words, the Board may consider a physician's opinion to 
be of less weight and credibility when the basis of the 
opinion is shown to be less than complete or contradicted by 
other evidence.  See Reonal, supra, 5 Vet. App. at 460-61.  
Further, as previously indicated, the private opinions were 
not expressed in definite terms.  It could be stated that the 
opinions were speculative.  In that regard, medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence that merely indicates 
an alleged disorder "may or may not" exist or "may or may 
not" be related is too speculative to establish the presence 
of the claimed disorder or any such relationship).  

In sum, the Board accords more weight to the VA examiner, who 
discounted a medical nexus between the veteran's currently 
shown lumbosacral spine disability and his service-connected 
bilateral knee disability.  Thus, there is no basis of 
entitlement to secondary service connection.  38 C.F.R. 
§ 3.310.  Also, there is no basis for consideration under 
38 C.F.R. §§ 3.303, 3.307, and 3.309 in that a lumbosacral 
spine disability, to include degenerative arthritis of the 
lumbosacral spine, was not shown during service or in the 
initial post-service year.

The veteran's own assertion that his back disability is 
attributable to his period of service and/or to his service-
connected bilateral knee disability lacks probative value, 
because he is a lay person and not competent to offer an 
opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 495 (1992).  

In view of the foregoing findings, service connection on 
direct, presumptive, and secondary bases is not in order for 
the veteran's current back disability.  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's currently diagnosed 
degenerative joint and disc disease of the lumbosacral spine 
became manifest years after his service and has not been 
medically linked to service or to the service-connected 
bilateral knee disabilities.  As the preponderance of the 
evidence is against the claim of service connection for a 
back disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Rating

A.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2005).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2005).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2005).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).  

Under Code 5257, a 10 percent rating is warranted for 
impairment of the knee with slight recurrent subluxation or 
lateral instability; a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Impairment of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent rating; and impairment with 
moderate knee or ankle disability warrants a 20 percent 
rating; and impairment with marked knee or ankle disability 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  

B.  Analysis

The veteran maintains that increased ratings are warranted 
for his service-connected right knee disability.  He was 
afforded a VA examination in September 2003.  Additionally, 
the veteran's VA and private treatment records are of record.

The veteran's service-connected right knee disability is 
currently assigned two separate ratings:  a 20 percent rating 
for postoperative dislocation and anterior cruciate ligament 
reconstruction of the knee with instability, under Code 5257; 
and a 10 percent rating for postoperative dislocation of the 
knee with degenerative changes, under Code 5010.  

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against an increased 
rating for the right knee disability based on instability 
under Code 5257, but that the evidence supports a 30 percent 
rating based on knee arthritis with limitation of motion 
under Codes 5010 and 5261, as explained herein below.  

In order to establish a 30 percent rating under Code 5257, 
for instability of the right knee, the evidence would require 
a showing of severe impairment.  However, a review of the 
record does not demonstrate that the veteran's right knee 
disability is manifested by severe recurrent subluxation or 
lateral instability.  VA outpatient records in July 1999 
showed that the medial and lateral collateral ligaments of 
the right knee were stable, and that there was a negative 
Drawer test.  The Lachman's test, however, appeared to be 
positive (1-2+ laxity).  A VA MRI of the right knee in 
November 2001 raised the question of an injury to the 
anterior cruciate ligament (ACL), particular as the knee 
exhibited ACL laxity and there were positive anterior Drawer 
and Lachman's tests.  Similar findings were noted in December 
2001 by M.B., M.D., a private physician with Cornerstone 
Orthopaedics and Sports Medicine.  Due to problems with 
instability and pain, the veteran underwent a right anterior 
cruciate ligament reconstruction for posterior horn lateral 
meniscal tear and a right anterior cruciate ligament rupture, 
at the VA in March 2002.  (For the period of March 4, 2002 
through August 2002, he was assigned a 100 percent 
convalescent rating.)  Following surgery, knee pain was noted 
on private records in December 2002.  On follow-up at the VA 
in January 2003, his right knee demonstrated good end point 
stability of his ACL.  Private treatment records from 
February 2003 to April 2003 indicate complaints referable to 
knee pain, but not instability.  

At the time of a September 2003 VA examination, the veteran 
was wearing a knee brace and complained of his leg giving out 
on him multiple times in the day.  On clinical testing, while 
the ligaments were very lax to lateral and medial stress 
(i.e., varus and valgus stress), they did not shift in 
position.  There was an anterior Drawer sign to testing, but 
the examiner also noted that there was no subluxation.  
Subsequent VA outpatient records show that the veteran took 
medication for knee pains and was recommended physical 
therapy to strengthen the muscle movement around the knee.  
Otherwise, there were no apparent complaints referable to 
subluxation or instability.  In short, in the judgment of the 
Board the medical records overall do not demonstrate the 
presence of severe instability.  While ligamentous laxity was 
noted both prior to and following the knee surgery in March 
2002, the records on the whole do not demonstrate recurrent 
subluxation or lateral instability that may be characterized 
as severe.  Indeed, the outpatient records since the VA 
examination do not report any complaints or clinical findings 
of giving way of the right knee.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
30 percent rating for the right knee disability based on 
recurrent subluxation or lateral instability.  

The Board now turns to the question of an increased rating 
for the right knee disability based on arthritis and 
limitation of motion.  As noted, separate ratings may be 
assigned for instability of a knee and for arthritis with 
limitation of motion of a knee.  In this case, as noted in VA 
records of treatment and examination, X-rays of the right 
knee show degenerative changes, or post-traumatic arthritis.  
X-ray findings are rated on the basis of limitation of 
motion.  The medical evidence demonstrates that the veteran's 
right knee is restricted in both flexion and extension.  With 
a couple of exceptions, the VA and private outpatient records 
do not report with any specificity the veteran's limitation 
of motion, in degrees.  Knee pain appears to be the 
overriding symptom complaint, both prior to and following his 
knee surgery in 2002.  Prior to his March 2002 knee surgery, 
a VA outpatient consultation report dated in July 1999 
indicates that the motion of the right knee was restricted, 
with flexion to 115 degrees and extension to 10 degrees.  A 
private orthopedic surgeon in December 2001 noted that the 
range of motion of the right knee was limited, with flexion 
to 130 degrees and extension to 20 degrees.  At the time of 
the VA examination in September 2003, range of motion of both 
knees was from 10 degrees of extension to 100 degrees of 
flexion, which was affected by pain at the final 10 degrees 
of extension and flexion.  

These range-of-motion findings demonstrate that the veteran's 
knee extension is restricted to 20 degrees, on the whole, and 
that this meets the criteria for a rating of 30 percent for 
right knee arthritis with limitation of motion under Codes 
5010 and 5261.  The Board has considered whether separate 
ratings may be assigned under Diagnostic Code 5260 (leg 
limitation of flexion) and Diagnostic Code 5261 (leg 
limitation of extension) for disability of the same knee 
joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 
Fed. Reg. 59,990 (2004).  However, while there is limitation 
of extension to 20 degrees, which warrants the assignment of 
a 30 percent rating according to Code 5261, his knee flexion 
is not limited to a compensable degree under Code 5260.

In support of the claim for an increased rating under Codes 
5010 and 5261, the Board notes that the right knee extension 
had been limited to 20 degrees prior to the surgery in 2002.  
Moreover, following the surgery, the Board considered the 
examiner's comments at the time of the September 2003 VA 
examination, to the effect that the veteran could extend the 
knee to 10 degrees but that there was pain at the final 10 
degrees of extension, and that he could flex the knee to 100 
degrees but that there was pain at the final 10 degrees of 
flexion.  This is construed as objective evidence of pain on 
use resulting in additional functional limitation to the 
extent that the right knee arthritis with limitation of 
motion would be 30 percent under Code 5261 (i.e., restricted 
to 20 degrees of extension), but would still continue as 
noncompensable under Code 5260 (i.e., restricted to 90 
degrees of flexion).  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In a January 2004 addendum 
note, the VA examiner also found that there was no decrease 
in the function of the knee from pain, fatigue, weakness, or 
lack of endurance during flare-ups according to the 
examination.  Thus, there is no objective evidence to show 
additional functional limitation to the extent that the right 
knee arthritis with limitation of motion would be more 
disabling under the relevant codes (i.e., restricted to 30 
degrees of extension and/or restricted to 45 degrees of 
flexion).  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), whether or not the veteran raised them.  For 
example, there is no evidence of any ankylosis or impairment 
of the tibia or fibula of the knees, so as to warrant 
evaluation under Diagnostic Code 5256 or 5262, respectively.  
Application of Codes 5258 and 5259, for cartilage impairment, 
would not afford a higher rating, and separately evaluating 
the right knee under either code would violate the rule 
against pyramiding under 38 C.F.R. § 4.14.  Moreover, in the 
absence of objective medical evidence of other separate and 
distinct manifestations of the service-connected disability 
not contemplated in the current rating assignment, the Board 
finds no basis upon which to assign a higher or separate 
disability evaluation.  No other diagnostic codes are shown 
to be applicable based on the nature of the symptoms 
complained of by the veteran and documented in the medical 
evidence of record.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against entitlement to an increased rating for 
the veteran's right knee disability based on instability 
under Code 5257, as discussed herein above, that doctrine is 
not applicable and does not operate to assign any higher 
rating.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  
Nevertheless, the evidence is supportive of a 30 percent 
rating for right knee disability based on arthritis with 
limitation of motion.  

IV.  Temporary Total Convalescent Rating

The veteran claims that that he should be granted an 
extension of a temporary 100 percent convalescent rating 
beyond August 31, 2002 under 38 C.F.R. § 4.30.  

As previously noted, disability evaluations are determined by 
the application of VA's Rating Schedule, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairments of earning capacity resulting from 
such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  

Under 38 C.F.R. § 4.30 (2005), a total disability rating will 
be assigned from the date of hospital admission and continue 
for 1, 2, or 3 months from the first day of the month 
following hospital discharge when treatment of a service-
connected disability results in:  (1) Surgery necessitating 
at least one month of convalescence; (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body case, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) Immobilization by 
cast, without surgery, of one major joint or more.  An 
extension of 1, 2, or 3 months beyond the initial 3 months 
may be granted and extensions of 1 or more months up to 6 
months beyond the initial 6 months period may be made upon 
approval of the Adjudication Officer.  

The Board emphasizes that, by definition, a temporary total 
convalescent rating, contemplates only a temporary period of 
time required by a veteran to recover from the immediate 
effects of a surgery.  Chronic residual disability is rated 
under the schedular criteria and is not rated under 38 C.F.R. 
§ 4.30.

In this case, the veteran was admitted to a VA medical center 
on March 4, 2002 and underwent right knee reconstructive 
surgery.  He was discharged from the medical center that same 
day.  In a note dated later in March 2002, the veteran's 
physician stated that he would require a period of 
convalescence until September 1, 2002.  Accordingly, the RO 
in an April 2002 granted the veteran a temporary 100 percent 
convalescent rating under 38 C.F.R. § 4.30 for the period of 
March 4, 2002 through August 2002.  In other words, at the 
outset the veteran was granted an extension of a temporary 
total convalescent rating for a period of three months beyond 
the initial three months from the date of hospital admission.  
After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an extension beyond August 31, 2002 of his temporary 
total rating based on surgical treatment necessitating 
convalescence, as explained herein below.  

The objective evidence beginning September 1, 2002 does not 
demonstrate that the veteran's right knee was manifested by 
any of the following:  severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of the knee joint, 
the necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited).  The medical records dated from 
September 2002 do not show that the veteran's right knee 
condition was such that it required further recuperation, in 
order to extend his temporary 100 percent rating.  The 
medical records are notable for the absence of any 
physician's statement to the effect that the veteran required 
further right knee convalescence after August 31, 2002.  
Private treatment records, which are dated in December 2002, 
indicate that the veteran was seen for chronic knee pain that 
tended to disrupt his sleep, among other ailments.  On a VA 
surgical orthopedic follow-up visit in January 2003, it was 
noted that the veteran was doing fairly well but did have 
complaints referable to his other knee.  He was to continue 
aggressive daily, lifelong quadriceps rehabilitation, utilize 
his knee braces when doing anything aggressive, take non-
steroidal anti-inflammatory medication as needed, and return 
to the orthopedic surgery service in approximately six 
months.  At the time of the September 2003 VA examination, it 
was noted that the veteran wore knee braces all of the time 
and did not use a cane, crutches or wheelchair except 
following his surgery.  He was working full time as a 
vocational counselor, and he reported that he lost about six 
weeks in the past year due to problems associated with the 
right knee.  In the judgment of the Board, the veteran's 
right knee disability picture beginning September 1, 2002 is 
not one showing a continuing period of recovery from the 
right knee surgery performed in March 2002.  

Although the veteran continued to experience chronic symptoms 
such as residual pain beyond August 2002, the evidence 
reflects that the right knee surgical procedure did not 
result in incompletely healed surgical healed wounds, stumps 
or recent amputations; require therapeutic immobilization of 
one major joint or more; necessitate house confinement; or 
necessitate immobilization by cast beyond the original 
period.  A temporary total rating based on convalescence is 
not appropriate simply on the basis that the underlying 
disability continues to be symptomatic following surgery.  
The appropriate schedular rating is intended to cover this 
situation.  Accordingly, an extension of a temporary 100 
percent convalescent rating beyond August 31, 2002 under 
38 C.F.R. § 4.30 is not warranted.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a back disability, also claimed as 
secondary to service-connected bilateral knee disability, is 
denied.  

An increased rating for postoperative dislocation and 
anterior cruciate ligament reconstruction of the right knee 
with instability is denied.    

A 30 percent rating for postoperative dislocation of the 
right knee with degenerative changes is granted, subject to 
controlling regulations affecting the payment of monetary 
awards.  
 
An extension of a temporary 100 percent convalescent rating 
beyond August 31, 2002 under 38 C.F.R. § 4.30 is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


